                                                     Clear Form
DOCUMENTS UNDER SEAL                                                      TOTAL TIME (m ins): 10 mins
M AGISTRATE JUDGE                         DEPUTY CLERK                            REPORTER/FTR
M INUTE ORDER                             Doug Merry                                10:38-10:48
MAGISTRATE JUDGE                          DATE                                      NEW CASE         CASE NUMBER
KANDIS A. WESTMORE                        July 26, 2019                                             4:19-cr-00043-YGR-13
                                                      APPEARANCES
DEFENDANT                                   AGE     CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
JOE FRANK                                           Y        P       John Jordan                           APPT.
U.S. ATTORNEY                               INTERPRETER                            FIN. AFFT             COUNSEL APPT'D
Samantha Schott for Frank Riebli                                                   SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR             PARTIAL PAYMENT
                             Nelson Barao                             APPT'D COUNSEL               OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
      7 min                                                                                                   TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING            IA REV PROB. or            OTHER
      2 min                     1 min                                              or S/R
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE
         ADVISED                ADVISED                   NAME AS CHARGED             TRUE NAME:
         OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON              READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                SUBSTANCE
                                                         RELEASE
      RELEASED             ISSUED                    AMT OF SECURITY         SPECIAL NOTES               PASSPORT
      ON O/R               APPEARANCE BOND           $                                                   SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL Full          DETAINED           RELEASED      DETENTION HEARING              REMANDED
      FOR               SERVICES Bail                                           AND FORMAL FINDINGS            TO CUSTODY
      DETENTION         REPORT Study                                            W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                             PLEA
    CONSENT                     NOT GUILTY                  GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                    STATUS RE:
8/1/19                             HEARING                 HEARING                 CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.            PRELIMINARY            CHANGE OF                STATUS
                                   AFFIDAVIT                HEARING                PLEA
10:30 am                                                    _____________
BEFORE HON.                        DETENTION                ARRAIGNMENT            MOTIONS                  JUDGMENT &
                                   HEARING                                                                  SENTENCING
D. Ryu
         TIME W AIVED              TIME EXCLUDABLE          IDENTITY /             PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC           REMOVAL                CONFERENCE               HEARING
                                   3161                     HEARING
                                                  ADDITIONAL PROCEEDINGS
The Court orders that the case as to this Defendant is unsealed. The government will be checking with the Eastern District
regarding filing of a violation petition.
cc: KAW file; DMR CRD; Pretrial Svcs
                                                                                        DOCUMENT NUMBER:
